Citation Nr: 1731941	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-46 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right leg disability, to include as secondary to a service-connected low back disability.

2. Entitlement to service connection for a left knee disability, to include as secondary to low back and right knee disabilities.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to July 2009.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Board hearing was held in October 2015.  A transcript is of record.  In February 2016, the case was remanded for additional development.  


FINDINGS OF FACT

1. Treatment records show that the Veteran has radiculopathy of the right lower extremity which is related to his service-connected low back disability.  

2. The October 2009 VA examination report, November 2009 VA treatment records, and the Veteran's credible statements that he sustained a left knee injury in service with continuity of symptomatology thereafter, reasonably show that the Veteran has a left knee strain which began in service and persisted.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a right leg disability, diagnosed as radiculopathy of the right lower extremity, are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  

2. The criteria for service connection for a left knee disability, diagnosed as left knee strain, are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  


ORDER

Entitlement to service connection for a right leg disability, diagnosed as radiculopathy of the right lower extremity, is granted.

Entitlement to service connection for a left knee disability, diagnosed as left knee strain, is granted.



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


